DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
   This Office Action is in response to an amendment filed on 11/11/2021. As directed by the amendment, claims 3, 6, 16 and 27 were canceled, claims 1, 14 and 28 were amended, and no new claims were added. Thus, claims 1-2, 4-5, 7-15, 17-26 and 28 are pending for this application.  

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher (US 2014/0087340).
Regarding claim 28, Maher discloses (Fig. 2) an improved multi-dimensional rotation apparatus including an occupant support (chair 202) with a roll frame (frame 221) adapted for an occupant and mechanical structure, including interconnected yaw and pitch frames (pitch frames .

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-2, 12, 14-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), and Maher (US 2014/0087340). 
Regarding claim 1, as best understood, Epley discloses (Fig. 1) a multi-dimensional rotation and translation apparatus comprising:
(a) an occupant support including a roll frame (truss frame 14) and occupant chair (chair
46); 
(b) an interconnected framework (truss frame 14 and oval frame 18) having the occupant support connected thereto and capable of pivoting the occupant support about any of three mutually orthogonal axes (orthogonal axes A1, A2, and A3, see Fig. 1); including a roll frame (frame 14) associated with a roll axis (A1) that operably joins with and rotates with the occupant support (e.g. rotation of roll frame cases rotation of occupant support); the framework also having a pitch frame with a pitch ring (ring structure within which seat 46 is received and surrounded by frame 18) associated with a pitch axis (A3) and a yaw frame with a yaw ring (18) associated with a yaw axis (A2);
(c) pivoting motors (motors 22, 26 and 33) engaged with the framework and selectively operable to pivot the occupant support about any of the three axes (motor 22 rotates support about axis A1, motor 26 rotates about axis A2, and motor 33 rotates about axis A3); 
Epley does not disclose the occupant support (which includes both the roll frame and occupant chair) being located within both the pitch frame and the yaw frame to rotate the occupant support. However, Guy teaches (Fig. 1-2) an interconnected framework (comprising inner ring 29, outer ring 26, and azimuth ring 23) having the occupant support connected thereto 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotation means of Epley with the rotation means of Guy such that the occupant support (which includes both the roll frame and occupant chair) being located within both the pitch frame and the yaw frame to rotate the occupant support, as taught by Guy, for the purpose of providing a framework of a more compact design that is reduced in weight yet maintains sufficient strength for rotation in all axes (page 2 lines 81-93 of Guy). Furthermore, it has been held that simple substitution of one well-known rotation means (orientation of framework of Epley) with another well-known and equivalent rotation means (orientation of framework of Guy having the occupant support (which includes both the roll frame and occupant chair) being located within both the pitch frame and the yaw frame to rotate the occupant support) would provide the expected result of providing a framework of sufficient for rotation about at least 3 axes (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Modified Epley discloses pivoting motors including a roll motor (roll motor 22 of Epley, or roll motor 34 of Guy) being joined directly to the occupant support (see connection between 
However, Maher teaches (Fig. 1-2) a roll motor joined directly through roll motor gearing to the occupant support (joined directly through roll motor gearing 227 to roll frame 221 and occupant chair 202) with the roll motor being located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the roll motor of Epley/Guy to be located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support, as taught by Maher, for the purpose of allowing for continuous rotation in a single rotational direction indefinitely, without any imitation on the rotation number of rotations (paragraph [0058] Maher), since rearrangement of parts only involves routine skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 2, modified Epley discloses the framework is constructed whereby that the three mutually orthogonal axes intersect at the occupant support (see intersection of axes shown in Fig. 1-2 of Guy).
Regarding claim 12, modified Epley discloses the apparatus includes an opaque cover (hemispheroid screen 50) removably positioned about a portion of the framework to control 
Regarding claim 14, as best understood, Epley discloses (Fig. 1-3) a multi-dimensional rotation and translation apparatus comprising:
(a) a base frame (base 12); 
(b) a yaw frame (18) rotatably connected to the base frame to enable rotation about a yaw axis (A2); 
(c) a yaw motor (28) engaged between the base frame and the yaw frame and operable to rotate the yaw frame about the yaw axis; 
(d) a pitch frame (frame structure within which seat 46 is received and surrounded by frame 18, see Fig. 1) rotatably connected to the yaw frame (18) to enable rotation about a pitch axis (seat 46 is rotatable relative to frame 18, therefore the frame structure surrounding the seat is also rotatable relative to the yaw frame, see Col. 8 lines 35-43); 
(e) a pitch motor (33) engaged between the yaw frame and the pitch frame and operable to rotate the pitch frame about the pitch axis (Col. 8 lines 35-43); 
(f) a roll frame (14) including an occupant support (seat 46) rotatably connected to the pitch frame to enable rotation of the occupant support about a roll axis (A1); 
(g) a roll motor (22) (Col. 6 lines 31-36); 
Epley does not disclose the roll motor is mounted on the pitch frame and directly mounted to and operably rotating the occupant support through roll motor gearing so as to rotate the occupant support such that the roll axis passes through the occupant support between a front and a rear of the occupant support. However, Guy teaches (Fig. 1-2) an interconnected framework (comprising inner ring 29, outer ring 26, and azimuth ring 23) having the occupant 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotation means of Epley with the rotation means of Guy such that the roll motor is mounted on the pitch frame and directly mounted to and operably rotating the roll frame so as to rotate the occupant support such that the roll axis passes through the occupant support between a front and a rear of the occupant support, as taught by Guy, for the purpose of providing a framework of a more compact design that is reduced in weight yet maintains sufficient strength for rotation in all axes (page 2 lines 81-93 of Guy). Furthermore, it has been held that simple substitution of one well-known rotation means (orientation of framework of Epley) with another well-known and equivalent rotation means (orientation of framework of Guy having the roll motor is mounted on the pitch frame and directly mounted to and operably rotating the roll frame so as to rotate the occupant support such that the roll axis passes through the occupant support between a front and a rear of the occupant support) would provide the expected result of providing a framework of sufficient for rotation about at least 3 axes (see rationale for obviousness of a simple substitution of a well-known 
Modified Epley discloses pivoting motors including a roll motor (roll motor 22 of Epley, or roll motor 34 of Guy) being joined directly to the occupant support (see connection between roll motor 34 of Guy and roll frame 29 of Guy in Fig. 1-2 of Guy), but does not disclose the roll motor is joined directly through roll motor gearing to the occupant support and being located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support.
However, Maher teaches (Fig. 1-2) a roll motor joined directly through roll motor gearing to the occupant support (joined directly through roll motor gearing 227 to roll frame 221 and occupant chair 202) with the roll motor being located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the roll motor of Epley/Guy to be located directly behind the rear of the occupant support such that the roll axis passes from the rear to the front through the occupant support, as taught by Maher, for the purpose of allowing for continuous rotation in a single rotational direction indefinitely, without any imitation on the rotation number of rotations (paragraph [0058] Maher), since rearrangement of parts only involves routine skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 15, Epley/Guy discloses the yaw frame, pitch frame, roll frame, and occupant support frame being sized and interconnected whereby that the yaw axis, the pitch axis, 
Regarding claim 23, Epley discloses an opaque cover (hemispheroid screen 50) removably positioned about at least a portion of the occupant support to control viewing of an environment surrounding the apparatus by an occupant of the occupant support during movement of the occupant support (Col. 12 lines 6-18).
 
  
  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340), and further in view of Schlusselberger (US 2014/0087334) and Naganuma (US 7,691,073).
Regarding claim 4, modified Epley discloses a framework, but does not disclose an elongated translation frame having the framework engaged therewith to enable linear translation of the entire interconnected framework along the translation frame; and a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame. However, Schlusselberger teaches (Fig. 6-7) an elongated translation frame (comprising vertical guide 34 and horizontal carriage guide 35) having the framework engaged therewith (carriage 33 engaged with translation frame components) to enable linear translation of the entire interconnected framework along the translation frame (paragraphs [0065] and [0078]). While it appears a driving means is provided to allow for the horizontal transversal disclosed by Schlusselberger (see paragraphs [0065] and [0073]), Schlusselberger is silent regarding a translation motor engaged between the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framework of modified Epley to include disclose an elongated translation frame having the framework engaged therewith to enable linear translation of the entire interconnected framework along the translation frame, as taught by Schlusselberg, for the purpose of allowing for an additional degree of spatial movement of a user, thereby improving customization of therapy; and to include a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame, as taught by Naganuma, for the purpose of providing a controllable driving mechanism to control translation of the framework along the translation frame to enhance user adjustability and improve user outcome.
Regarding claim 5, modified Epley discloses the translation frame (horizontal guide 35 Schlusselberger Fig. 7) is positioned along a horizontal axis (axis 5 of Schlusselberger) to enable horizontal translation of the framework (paragraph [0078]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over over Epley (US 7,559,766) in view of Guy (US 1,393,456), and further in view of Schlusselberger (US 2014/0087334) and Naganuma (US 7,691,073).
Regarding claim 24, modified Epley discloses a framework, but does not disclose an elongated translation frame having the framework engaged therewith to enable linear translation of the entire interconnected framework along the translation frame; and a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame. However, Schlusselberger teaches (Fig. 6-7) an elongated translation frame (comprising vertical guide 34 and horizontal carriage guide 35) having the framework engaged therewith (carriage 33 engaged with translation frame components) to enable linear translation of the entire interconnected framework along the translation frame (paragraphs [0065] and [0078]). While it appears a driving means is provided to allow for the horizontal transversal disclosed by Schlusselberger (see paragraphs [0065] and [0073]), Schlusselberger is silent regarding a translation motor engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame. However, Naganuma teaches (Fig. 2 and 6) a rotating and traversing chair comprising a frame work (including revolving section B) and an elongated translation frame (board 11), and includes translation motor (motor 19) engaged between the translation frame and the framework and selectively operable to cause reversible translation of the framework along the translation frame (Col. 15 lines 48-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framework of modified Epley to include disclose an elongated translation frame having the framework engaged therewith to 
Regarding claim 25, modified Epley discloses the translation frame (horizontal guide 35 Schlusselberger Fig. 7) is positioned along a horizontal axis (axis 5 of Schlusselberger) to enable horizontal translation of the framework (paragraph [0078]).
  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456) and Maher (US 2014/0087340), and further in view of Wood (US 7,651,224).
Regarding claim 7, modified Epley discloses an elongated occupant support frame (frame connecting occupant support 30 to frame 29 of Guy) engaged with the framework and having the occupant support positioned therealong (see Fig. 1 of Guy), but does not disclose that the support is adjustably positioned therealong. 
However, Wood teaches (Fig. 9) a support (patient chair 10) engaged with an elongated support frame (vertical and horizontal trackes shown in Fig. 9) wherein the support is adjustably positioned therealong (Fig. 9 and Col. 9 lines 29-41)
.
 
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), and further in view of Wood (US 7,651,224).
Regarding claim 7, modified Epley discloses an elongated occupant support frame (frame connecting occupant support 30 to frame 29 of Guy) engaged with the framework and having the occupant support positioned therealong (see Fig. 1 of Guy), but does not disclose that the support is adjustably positioned therealong. 
However, Wood teaches (Fig. 9) a support (patient chair 10) engaged with an elongated support frame (vertical and horizontal trackes shown in Fig. 9) wherein the support is adjustably positioned therealong (Fig. 9 and Col. 9 lines 29-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated occupant support frame of modified Epley such that the occupant support is adjustably positioned therealong, as taught by Wood, for the purpose of allowing height adjustability to improve patient customization and to allow for the framework to be used for motion sickness desensitization (Col. 10 lines 25-34 Wood).

However, Wood teaches (Fig. 9) a support (patient chair 10) engaged with an elongated support frame (vertical and horizontal tracks shown in Fig. 9 and Col. 9 lines 29-41) wherein the support is adjustably positioned therealong (see Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated occupant support frame of modified Epley such that the occupant support is adjustably positioned therealong, as taught by Wood, for the purpose of allowing height adjustability to improve patient customization and to allow for the framework to be used for motion sickness desensitization (Col. 10 lines 25-34 Wood).
  
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340) and Wood (US 7,651,224), and further in view of Edwards (US 4,240,623).
Regarding claim 8, modified Epley discloses an occupant support frame, but does not disclose a counterweight adjustably positioned along the occupant support frame in spaced relation to the occupant support to thereby counterbalance the position of the occupant support with an occupant present. 
However, Edwards teaches (Fig. 1-2) a counterweight (15) adjustably positioned along the occupant support frame (12) in spaced relation to the occupant support to thereby counterbalance the position of the occupant support (13) with an occupant present (“moveable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupant support frame of modified Epley to include a counterweight, as taught by Edwards, for the purpose of reducing likelihood of injury to the occupant and observers around the occupant (Col. 1 lines 26-28 Edwards).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), and Wood (US 7,651,224), and further in view of Edwards (US 4,240,623).
Regarding claim 18, modified Epley discloses a roll frame, but does not disclose a counterweight adjustably positioned along the roll frame in spaced relation to the occupant support to thereby counterbalance the position of the occupant support with an occupant present. 
However, Edwards teaches (Fig. 1-2) a counterweight (15) adjustably positioned along the occupant support frame (12) in spaced relation to the occupant support to thereby counterbalance the position of the occupant support (13) with an occupant present (“moveable (FIG. 2) between a position wherein its center of gravity is nearly adjacent to the pivotal axis 11 and a position outwardly therefrom to compensate for the weight of the swing seat occupant”, see Col. 2 lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framework of modified Epley to .


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340),  Wood (US 7,651,224), Edwards (US 4,240,623), and further in view of Interacoustics (“How to secure the patient in the TRV Chair – Interacoustics”, February 6, 2017, https://www.youtube.com/watch?v=OmzRZdFGYmw).
Regarding claim 9, modified Epley reference discloses an occupant support frame and discloses that the frame device can be combined with goggles to be worn by a user for vestibular testing (Col. 12 lines 3-6 Epley), but does not disclose a gaze bar adjustably positioned along the occupant support frame to enable alignment thereof with eyes of an occupant of the occupant support whereby the occupant is able to focus on the gaze bar. 
However, Interacoustics teaches a gaze bar (bar with red cushions that applicant places head between, see Image A below, timecode 0:58) adjustably positioned along the occupant support frame (includes adjustment screws to lock bar in vertical position, and head straps to lock horizontal position, see Image B below, timecode 1:07) to enable alignment thereof with eyes of an occupant of the occupant support (red cushion portions of frame are aligned with eyes, see Image B below) whereby the occupant is able to focus on the gaze bar (before the occupant’s head is strapped to the gaze bar, applicant is “able” to focus on the gaze bar).

    PNG
    media_image1.png
    638
    1283
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a gaze bar, as taught by Interacoustics, for the purpose of improving patient security during use of the apparatus, as well as to ensure the goggles remain fixed to a user’s head.
[AltContent: textbox (Image A)]



    PNG
    media_image2.png
    746
    1284
    media_image2.png
    Greyscale

[AltContent: textbox (Image B)]

  	Regarding claim 10, Interacoustics discloses the gaze bar is movable along the occupant support so as to move the gaze bar between being in view of the occupant (when occupant is seated and the gaze bar is not strapped to occupant as shown in Image A, the gaze bar is in view of occupant, e.g. when occupant moves head and looks upward) and outside the view of occupant (when occupant is seated and gaze is strapped as shown in Image B, the gaze bar is out of view of occupant).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Wood (US 7,651,224), Edwards (US 4,240,623), and further in view of Interacoustics (“How to secure the patient in the TRV Chair – Interacoustics”, February 6, 2017, https://www.youtube.com/watch?v=OmzRZdFGYmw).

[AltContent: textbox (Image A)]
    PNG
    media_image1.png
    638
    1283
    media_image1.png
    Greyscale
However, Interacoustics teaches a gaze bar (bar with red cushions that applicant places head between, see Image A below, timecode 0:58) adjustably positioned along an occupant support frame (includes adjustment screws to lock bar in vertical position, and head straps to lock horizontal position, see Image B below, timecode 1:07) to enable alignment thereof with eyes of an occupant of the occupant support (red cushion portions of frame are aligned with eyes, see Image B below).

[AltContent: textbox (Image B)]
    PNG
    media_image2.png
    746
    1284
    media_image2.png
    Greyscale
 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a gaze bar, as taught by Interacoustics, for the purpose of improving patient security during use of the apparatus, as well as to ensure the goggles remain fixed to a user’s head.
  	Regarding claim 20, Interacoustics discloses the gaze bar is movable along the occupant support so as to move the gaze bar between being in view of the occupant (when occupant is seated and the gaze bar is not strapped to occupant as shown in Image A, the gaze bar is in view of occupant, e.g. when occupant moves head and looks upward) and outside the view of occupant (when occupant is seated and gaze is strapped as shown in Image B, the gaze bar is out of view of occupant).
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340), Wood (US 7,651,224), and further in view of Richard-Vitton (US 8,066,651).

However, Richard-Vitton teaches (Fig. 1) an examination chair comprising a footrest (9) adjustably positioned along the occupant support frame (adjustably positioned along frame 20 via apertures O1 and fingers D1 to adjust the angle of inclination relative to frame 20, see Col. 5 lines 20-25) in spaced relation to the occupant support (can be moved relative to seat 10 which is attached to frame 20) to thereby accommodate the size of an occupant of the occupant support
(Col. 5 lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footrest of Epley to be adjustably postioned along the occupant support frame, as taught by Richard-Vitton, for the purpose of allowing for a degree of adjustment that is sufficient for matching them to the size and the anatomy of each patient (Col. 5 lines 34-36 Richard-Vitton).
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Wood (US 7,651,224), and further in view of Richard-Vitton (US 8,066,651).
Regarding claim 22, modified Epley discloses a footrest positioned along the roll frame, serving as the occupant support frame (footrest mounted to seat 46 shown in Fig. 1 Epley), but does not disclose the footrest is adjustably positioned along the roll frame in spaced relation to the occupant support to thereby accommodate the size of an occupant of the occupant support.

(Col. 5 lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footrest of Epley to be adjustably postioned along the roll frame, as taught by Richard-Vitton, for the purpose of allowing for a degree of adjustment that is sufficient for matching them to the size and the anatomy of each patient (Col. 5 lines 34-36 Richard-Vitton).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Maher (US 2014/0087340), and further in view of MacDougall (US 2005/0099601).
Regarding claim 13, modified Epley discloses the frame device can be combined with goggles to be worn by a user for vestibular testing (Col. 12 lines 3-6 Epley), but does not disclose the apparatus further includes a light source positioned in spaced relation to an occupant of the occupant support; the light source being controlled to radiate light toward the occupant having a color selected to cause a selected neural reaction in the occupant. 
However, MacDougall teaches (Fig. 5b) a vestibular testing goggle having a light souce (LED 24) positioned in spaced relation to an occupant of the occupant support (position of LED 24 can be adjusted by clinician, see paragraph [0042]); the light source being controlled to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a light source, as taught by MacDougall, for the purpose of providing stimulus to a user in an occluded system thereby improving the vestibular testing system (paragraph [0042] MacDougall).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456), Wood (US 7,651,224), Edwards (US 4,240,623), and Interacoustics (“How to secure the patient in the TRV Chair – Interacoustics”, February 6, 2017, https://www.youtube.com/watch?v=OmzRZdFGYmw), and further in view of MacDougall (US 2005/0099601).
Regarding claim 21, Epley/Interacoustics reference discloses the gaze frame and discloses the apparatus can be combined with goggles to be worn by a user for vestibular testing (Col. 12 lines 3-6 Epley), but does not disclose the apparatus further includes a light source positioned on the gaze bar in spaced relation to an occupant of the occupant support; the light source being controlled to radiate light toward the occupant having a color selected to cause a selected neural reaction in the occupant. 
However, MacDougall teaches (Fig. 5b) a vestibular testing goggle having a light source (LED 24) positioned in spaced relation to an occupant of the occupant support (position of LED 24 can be adjusted by clinician, see paragraph [0042]); the light source being controlled to 
Regarding the limitation “light source positioned on the gaze bar”, because the goggles of the modified Epley are positioned on the gaze bar (gaze bar secured around goggles), and because the light source of MacDouglall is integrated into the vestibular testing goggles, one of ordinary skill in the art would find it obvious to integrate the light source of MacDougall into the goggles of modified Epley and thereby position the light source on the gaze bar for the purpose of reducing the amount of components required, since the goggles act as the interface for the light to reach the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Epley/Interacoustics to include a light source, as taught by MacDougall, for the purpose of providing stimulus to a user in an occluded system thereby improving the vestibular testing system (paragraph [0042] MacDougall).
 
 Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Epley (US 7,559,766) in view of Guy (US 1,393,456) and Schlusselberger (US 2014/0087334) and Naganuma (US 7,691,073) and further in view of Tran (FR 2982483. References made hereinafter are to an attached machine-translation of Tran).
Regarding claim 26, modified Epley discloses the translation frame is positioned along a horizontal axis to enable horizontal translation of the base frame (horizontal carriage guide 35 of Schlusselberger provides for translation of base frame 34 in horizontal direction), but is silent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Epley to include a vertical translation frame to enable vertical translation of the base frame, as taught by Tran, for the purpose of improving detection of vestibular disorders by providing vertical movement to the user (page 2 paragraph 3 machine translated copy).

Response to Arguments
 Applicant’s arguments filed 11/11/2021 have been fully considered.
Regarding rejection of claim 28, applicant argued that claim 28 identifies the roll axis being between the front and rear of the occupant support whereas Maher discloses a roll axes between the top and bottom of the occupant support, and therefore claim 28 is not anticipated by Maher (page 9 paragraph 6).
The examiner respectfully disagrees.
As discussed in the full rejection above, the roll axis of Maher corresponds to axis 224 as shown in Fig. 2 of Maher reproduced below, and as is clearly shown in Fig. 2 of Maher, the axis 224 passes between the front and rear of occupant support 202.

    PNG
    media_image3.png
    616
    435
    media_image3.png
    Greyscale

Regarding rejection of claims 1, 14 and 28, applicant argued that applicant’s device provides three-dimensional movement with only a single circular ring, whereas the Guy device requires 2 rings and Epley requires multiple ring structures.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single circular ring) are not recited in the rejected claim(s).  Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
  Conclusion  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785